12/06/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 21-0356



                                 No. DA 21-0356


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

ROBERT MARTIN ARTHUN,

             Defendant and Appellant.


                                       ORDER

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including January 17, 2023, within which to prepare, file, and serve the State’s

response brief.




CL                                                                      Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                            December 6 2022